Per Curiam.
1. The act of 1925 (Acts 1925, p. 1176) is not unconstitutional, nor void for any reason alleged. '
2. The ordinance of the City of Marietta, passed in pursuance of the above mentioned act, is not void for any reason alleged.
3. The allegations of the petition, construed in view of the foregoing rulings, set forth no cause of action, and the court erred in overruling the general demurrer thereto.

Judgment affirmed on the main hill of exceptions, and reversed on the cross-hill.


All the Justices concur.

H. B. Moss, for plaintiffs.
J. Z. Foster, for- defendant.